 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSt. Louis Labor Health Institute and CynthiaStutsmanTeamsters Local Union No. 688, affiliated with theInternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America andCynthia Stutsman. Cases 14-CA-9461 and 14-CB-3292June 14, 1977DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND MURPHYOn November 23, 1976, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, General Counsel andRespondents, herein called Institute and Union, filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.'ORDER2Pursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that:A. The Respondent, St. Louis Labor HealthInstitute, St. Louis, Missouri, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified:Insert the following as paragraphs 2(e) and 2(f) andreletter the following paragraphs accordingly:"(e) Post at the same places and under the sameconditions as set forth in paragraph A, 2(d), above,as soon as they are forwarded by the RegionalDirector, copies of Respondent Union's attachednotice marked 'Appendix B.'"(f) Mail to the Regional Director for Region 14signed copies of the attached notice marked 'Appen-dix A' for posting by Respondent Teamsters LocalUnion No. 688, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, at its business officesand meeting hall, including all places where noticesto members are customarily posted. Copies of said230 NLRB No. Inotice, to be furnished by the Regional Director forRegion 14, after being signed by an authorizedrepresentative of the Company, shall be forthwithreturned to the Regional Director for posting."B. The Respondent, Teamsters Local Union No.688, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, St. Louis, Missouri, its officers, agents,and representatives, shall take the action set forth inthe said recommended Order, as so modified:Substitute the following paragraphs for paragraph2(d) and reletter present 2(e) as 2(f):"(d) Post at the same places and under the sameconditions as set forth in paragraph B, 2(c), above, assoon as they are forwarded by the Regional Director,copies of Respondent Employer's attached noticemarked 'Appendix A.'"(e) Mail to the Regional Director for Region 14signed copies of the attached notice marked 'Appen-dix B' for the posting by Respondent St. Louis LaborHealth Institute, at its premises in St. Louis,Missouri, in places where notices to employees arecustomarily posted. Copies of the notice, to befurnished by the Regional Director for Region 14,after being duly signed by an authorized representa-tive of the Respondent Union, shall be forthwithreturned to the Regional Director for posting."I We agree with the Administrative Law Judge that under thecircumstances here the Union is incompetent to act as the collective-bargaining representative of the Institute's employees. However, we do notadopt that portion of the Remedy section in which the Administrative LawJudge describes the corrective action Respondents could take which wouldqualify the Union to represent the Institute's employees. We prefer not torule on this issue prematurely, but, rather, shall defer the question to a timewhen and if a petition for certification of representative may be filed withthe Board.However, nothing herein shall be construed to require the Institute tovary or abandon any wages, hours, seniority, or other substantive feature ofits relations with its employees which the Institute has established pursuantto any contract, agreement, or understanding, or to prejudice the assertionby the employees of any rights acquired by them thereunder.2 The Board customarily remedies 8(aX3) violations with a broad orderusing the injunctive language "in any other manner." However, we considera narrow order appropriate here, since unusual or technical 8(bXI)(1A) and8(aX3) violations are involved.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Administrative Law Judge: Acharge having been filed in Case 14-CA-9461 on July 7,1976, against St. Louis Labor Health Institute,' hereincalled the Institute, and a charge having been filed on thesame day against Teamsters Local Union No. 688,affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, an order consolidating theseparate cases and a complaint therein were issued onAugust 6, 1976. The complaint, as amended at the hearing,The name of Respondent Employer appears in the caption inaccordance with the amendment of the complaint granted at the hearing.180 ST. LOUIS LABOR HEALTH INSTITUTEalleges that the Institute has engaged in and is engaging inunfair labor practices affecting commerce within themeaning of Section 8(aXl), (2), and (3) of the NationalLabor Relations Act, as amended, and the Union hasengaged in and is engaging in unfair labor practicesaffecting commerce within the meaning of Section8(b)(1)(A) of the Act.A hearing in these proceedings was held on September13, 1976, in St. Louis, Missouri. Pursuant to permissiongranted the parties at the hearing, briefs were filed with theAdministrative Law Judge by counsel for General Counseland for Respondents.Upon the entire record in the case, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE INSTITUTEThe Institute, a not-for-profit Missouri corporation,provides direct medical services to individuals, largely tomembers of the Union under group medical insuranceplans provided in collective-bargaining agreements be-tween the Union and various business organizations.During the calendar year 1975 the Institute's grossrevenue was in excess of $500,000 and its purchases ofsupplies and equipment, which were shipped to its facilityin St. Louis, Missouri, through channels of interstatecommerce from locations outside the State of Missouri,were in excess of $50,000. Respondents admit, and I find,that the Institute is an employer within the meaning ofSection 2(2) of the Act engaged in commerce within themeaning of Section 2(6) and (7).2II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe Institute recognizes the Union as the representativeof its business office employees and its dental assistants.These two employee units have been covered by separate,but similar, collective-bargaining agreements, the mostrecent of which were for a term of 3 years from June 1,1973, to May 31, 1976, and have been extended pendingthe negotiation of succeeding agreements. The contracts aswritten and extended contain union-security and checkoffclauses. The single issue in this case is whether therelationship between the Union and the Institute is such asto disqualify the Union from acting as the statutoryrepresentative of the Institute's employees.The complaint alleges that the Institute and the Unionare "affiliated business enterprises and alter egos of eachother with common officers, ownership, directors andoperators which officers and directors formulate andadminister a common labor policy for Respondent Em-ployer and Union." At the hearing General Counsel wasrequested in his brief to define the term alter ego and to2 The complaint alleges and the answer admits that the Union also is anemployer engaged in commerce within the meaning of Section 2(6) and (7)of the Act.explain its relationship to the issues in this case. For adefinition, General Counsel quotes from Parklate HosieryCo., Inc. and Mervyn Roberts d/b/a Parklane Hosiery, 203NLRB 597, 614 (1973):Some courts have found the requisite degree of controlpresent, however, upon the showing that the financialoperations, policy, and general business practice of theclaimed subordinate instrumentality are so completelydominated that, with respect to the particular transactionunder attack, the business entity in question has noseparate mind, will, or existence of its own.He argues that in the present case the Institute "is solelydependent on revenue derived ultimately from laborcontracts negotiated by [the Union]. Its officers are all topofficials of [the Union]" and the Union's "influence andpotential for control of [the Institute] is so great that [theInstitute] may be treated as the alter ego of [the Union]. Ofcourse, the finding of an 8(aX2) violation does not requirethe finding of alter ego status. An 8(a)2) violation can besustained on significantly less of an interrelationship thanrequired for a showing of an alter ego." I disagree that thefacts adverted to by General Counsel establish that the twoorganizations are alter egos.Respondents argue that the "gravamen of GeneralCounsel's Complaint revolves around the 'alter ego' theory...and they] would be severely prejudiced in this case byany finding of violations on any basis other than the 'alterego' theory ... because they had absolutely no notice thatGeneral Counsel was advancing any other theory orrelying on any other facts other than those alleged ...."Ifind no merit to this argument. The assertion of the alterego relationship appears in paragraph 4 of the complaintand is a conclusionary statement. The facts upon which thealleged unfair labor practices are based are set forth inparagraphs 5, 6, 7, and 8 of the complaint and the use ofthe term "alter ego" in paragraph 7 is descriptive only.Furthermore, at the hearing General Counsel clearly statedthat establishing an alter ego relationship was not essentialto the theory of his case and none of the cases cited byGeneral Counsel in support of his position rely on an alterego theory. Contrary to Respondents, I find that they arenot prejudiced by a decision which does not rely on theexistence of an alter ego relationship in determining thatthe alleged unfair labor practices have been proved.The significant issue in this case, as stated by GeneralCounsel in his brief, is whether the Union has "sufficientinvolvement in the management and control of [theInstitute] to prevent [the Union] from representing orattempting to represent employees of the [Institute)."Respondents' defense is that regardless of the fact that thesame individuals occupy principal offices in both organiza-tions, the union officials as officers of the Institute "playvery little part in the day to day operations of [theInstitute]," and have not used their positions to theprejudice of the bargaining unit employees and, therefore,there is no basis for disqualifying the Union as therepresentative of employees of the Institute.181 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The EvidenceOnly two witnesses testified at the hearing, Paul Akersand Otto Sanders, a union business agent.Akers confirmed the allegations of the complaintregarding the individuals who hold offices in bothorganizations. Ronald Gamache is president of the Insti-tute and secretary-treasurer and chief executive officer ofthe Union; Paul Akers is secretary-treasurer of the Instituteand president of the Union; and Levi Sanford is vicepresident of the Institute and a business agent of theUnion. The general supervision of all the affairs of theInstitute is vested in a seven-member board of trustees.Three of the trustees are Ronald Gamache, Paul Akers,and Levi Sanford. The other four are: Leo Grams, a retiredmember of the Union; Elmer Goebel, a former employer ofmembers of the Union who is now retired; and JoePromaroli and Dallas Crawford, rank-and-file unionmembers. In addition, there are three alternate members ofthe board of trustees who are: Thomas Gaukel, a formeremployer of members of the Union; Sam Williams, aretired union member; and Ralph Evans, a labor relationsconsultant for an employer. Norman Armbruster is theattorney for both the Institute and the Union.The officers and trustees of the Institute spend little timein the management of its affairs. Dr. Edward J. Berger,medical director, Peter C. Sharamitaro, who holds the titleof assistant to president, and Milton J. Robbers, anaccountant, are responsible for the day-to-day operationsof the Institute.According to Akers the Institute, which is a not-for-profit corporation, is the "medical arm" which services themedical and hospitalization benefits provided for membersof the Union pursuant to the terms of collective-bargainingagreements.3Very few other persons receive services fromthe Institute. The Institute's revenue is derived frompayments made by contracting employers and from patientcharges. The Union makes no payments to the Instituteexcept for premium payments on behalf of its employeeswho are covered by appropriate medical plans.The Institute and the Union occupy space in the samebuilding complex.The business office employees and the dental assistantsof the Institute have been covered by collective-bargainingagreements with the Union which contain union-securityand checkoff clauses. The most recent contracts were forthe term from June 1, 1973, to May 31, 1976, and havebeen extended by oral agreement until the negotiation ofsucceeding contracts shall be concluded.Otto Sanders, business agent of the Union, is theindividual who acts for the employees of the Institute3 Not all agreements negotiated by the Union provide for the utilizationof the services of the Institute.4 Akers testified that in the 2 years he has been an officer of the Institutethere have been no grievances that have gone beyond the first step of thegrievance procedure. Thus, he was unable to testify whether the Institute'srepresentative on the adjustment board (a later step in the grievanceprocedure) at any time has been a union official.s See Medical Foundation of Bellaire, 193 NLRB 62 (1971), and casesthere cited, particularly in fn. 19.6 See Nassau and Suffolk Contractors' Association, Inc., 118 NLRB 174,187 (1957).7 Centerville Clinics, Incorporated 181 NLRB 135 (1970); H. P. Hood &covered by the collective-bargaining agreements.4Duringthe current negotiations Sanders represented the Union,while Paul Akers represented the Institute.C. ConclusionsThe issue in this case is whether the relationship betweenthe Union and the Institute is such as to disqualify theUnion from acting as the statutory collective-bargainingrepresentative of employees of the Institute. What consti-tutes such disqualification has been considered by theBoard in a variety of situations.5Without attempting toiterate an all-encompassing principle, it is sufficient for thepurposes of the instant decision to note that the Board willfind that a union is not qualified to act as a collective-bargaining representative if it is unable to approachnegotiations with the single-minded purpose of protectingand advocating the interests of the employees who haveselected it as their bargaining representative or if, in effect,the same people sit on both sides of the bargaining table.The evidence is that Paul Akers, who is president of theUnion, has been the principal negotiator for the Institute inbargaining with the Union with respect to a contract toreplace the agreement that expired on May 31, 1976. Forthis reason I find that the allegations of the complaint havebeen sustained.6In support of his position General Counsel cites caseswhich state that a union is disqualified to representemployees of an employer if there exists a potential for aconflict of interest.7Respondents, on the other hand, citemore recent cases which they contend stand for theproposition that the Board no longer considers thegoverning criterion to be the "potential" possibility that therepresentation of employees will be tainted by an allegedconflict in interest, but that a union will be disqualifiedonly where in fact the representation of employees hasbeen infected by a conflict of interest.8The cases cited byRespondents suggest that the Board's attitude may bechanging. However, it is unnecessary for me to determinethat question. Where, as in this case, an important unionofficial, such as Paul Akers, represents an employer incollective-bargaining negotiations with his union a disqua-lifying conflict of interests exists.9IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Institute and of the Union, set forthin section 11I, above, occurring in connection with theInstitute's operations described in section I, above, have aclose, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend toSons, Inc., 182 NLRB 194, 195 (1970); United Mine Workers of AmericaWelfare and Retirement Fund, 192 NLRB 1022 (1971); Medical Foundation ofBellaire, supra8 Anchorage Community Hospital, Inc., 225 NLRB 575 (1976); GeraceConstruction, Inc. and Helger Construction Company, Inc., 193 NLRB 645(1971).9 Loyalty to the interests of the Institute and the Union necessarily comeinto conflict when, as president of the Union, Akers represents the Institutein collective-bargaining negotiations. Furthermore, the union negotiator,Otto Sanders, when negotiating with the president of the Union, is subject tosubtle pressures which would tend to interfere with his obligation topromote and protect the interests of the employees he is representing.182 ST. LOUIS LABOR HEALTH INSTITUTElead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Institute and the Union haveengaged in certain unfair labor practices, I shall recom-mend that they cease and desist therefrom and that theytake certain affirmative action designed to effectuate thepolicies of the Act.In regard to framing a remedy in this case an issue existsas to whether the relationship between the Institute and theUnion is such as to render the Union incompetent torepresent the Institute's employees at any time.10 Theevidence shows that less than a majority of the trustees ofthe Institute are officials of the Union and that, althoughthe principal officers of the Institute are officials of theUnion, the day-to-day operations of the Institute areconducted by administrators who have no affiliation withthe Union. The violations of the Act in this proceedingarise from the fact that the Institute delegated responsibili-ty to Paul Akers, the union president, to represent it incollective-bargaining negotiations. This vice can be cor-rected by the Institute adopting a policy whereunderresponsibility for negotiations will be delegated to personswho are not officials of the Union. Also, it may be possiblefor the Institute to take appropriate action to insure that ifany union officials serve as officers of the Institute theyshall not be involved in the negotiation or ratification ofany collective-bargaining agreement between the Instituteand the Union or in any other labor relations matter.Accordingly, I shall recommend a remedial order hereinsimilar to the order of the Board in United Mine Workers ofAmerica Welfare and Retirement Fund supra. When and if apetition for certification of representative shall be filed withthe Board, the Board can determine whether the objection-able conduct has been remedied and whether the Union isqualified to act as the representative of the Institute'semployees.CONCLUSIONS OF LAW1. The Union is not qualified to act as the exclusivecollective-bargaining representative of employees of theInstitute.2. By being parties to and by maintaining in effect andenforcing a collective-bargaining agreement whichamong other things requires the employees covered therebyas a condition of employment to become and to remainmembers of the Union, although the Union is not qualifiedto act as their collective-bargaining representative, theInstitute has engaged in unfair labor practices within themeaning of Section 8(a)(1), (2), and (3) of the Act and theUnion has engaged in unfair labor practices within themeaning of Section 8(b)(X)(A) of the Act.LO Compare the remedy in United Mine Workers of America Welfare andRetirement Fund supra, with the remedies in Centerville Clinics, Incorporatedasupra, and Medical Foundarion of Bellaire, supra.n1 The complaint also alleges that the execution of the 1973 agreementwas unlawful. As the agreement was executed more than 6 months beforethe filing of the charges in these proceedings, I shall make no finding thatthe execution of the agreement was unlawful.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in theseproceedings, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER 12A. The Respondent, St. Louis Labor Health Institute,St. Louis, Missouri, its officers, agents, successors, andassigns, shall:I. Cease and desist from:(a) Recognizing Teamsters Local Union No. 688,affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, as theexclusive collective-bargaining representative of any of itsemployees unless and until the National Labor RelationsBoard shall certify the Union as such representative.(b) Maintaining or giving any force or effect to anycollective-bargaining agreement, oral or written, with theUnion, provided, however, that nothing in this Order shallrequire the Institute to rescind, vary, or abandon any wage,hour, seniority, or other substantive feature of the relation-ship between the Institute and its employees which mayhave been established in the performance of any contractbetween the Institute and the Union, or to prejudice theassertion by its employees of any rights they may havethereunder.(c) Encouraging membership in the Union, or any otherlabor organization, by conditioning the hire or tenure ofemployment or any term or condition of employment ofany of its employees upon membership in, or dues paymentto, any such labor organization, except as authorized bySection 8(aX3) of the National Labor Relations Act, asamended.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which, I find,will effectuate the policies of the Act:(a) Withdraw and withhold all recognition from theUnion as the exclusive collective-bargaining representativeof any of its employees unless and until said Union hasbeen duly certified as such representative by the NationalLabor Relations Board.(b) Jointly and severally with the Union reimburse itsemployees, former and present, for all dues, assessments,and fees exacted from them by or on behalf of the Unionsince January 8, 1976, with interest thereon at the rate of 6percent per annum.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions, and recommended Order hereli shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpersonnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(d) Post at its premises in St. Louis, Missouri, copies ofthe attached notice marked "Appendix A."'3Copies ofsaid notice, on forms provided by the Regional Director forRegion 14, after being duly signed by its authorizedrepresentative, shall be posted by the Institute immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Institute toinsure that said notices are not altered, defaced, or coveredby any other material.(e) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent Institute has taken to comply herewith.B. The Respondent, Teamsters Local Union No. 688,affiliated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, St.Louis, Missouri, its officers, agents, and representatives,shall:I. Cease and desist from:(a) Acting as the exclusive collective-bargaining repre-sentative of any of the Institute's employees unless anduntil certified as such representative by the National LaborRelations Board.(b) Attempting to enforce or to apply any collective-bargaining agreement, oral or written, with the Instituteand from entering into, maintaining, or enforcing anycollective-bargaining agreement with the Institute unlessand until the Union has been certified as the representativeof the employees as provided by Section 9(a) of theNational Labor Relations Act.(c) In any like or related manner restraining or coercingthe Institute's employees in the exercise of the rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action which, I find,will effectuate the policies of the Act:(a) Jointly and severally with the Institute reimburse theInstitute's former and present employees for all dues,assessments, and fees exacted from them by or on behalf ofthe Union since January 8, 1976, together with interestthereon at the rate of 6 percent per annum.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at the Union's business offices and meeting hallscopies of the attached notice marked "Appendix B."'4Copies of said notice, on forms provided by the RegionalDirector for Region 14, after being duly signed by anauthorized representative, shall be posted by RespondentUnion immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shall betaken by the Union to insure that said notices are notaltered, defaced, or covered by any other material.(d) Mail to the Regional Director for Region 14 signedcopies of said notice for posting by the Institute at allplaces where notices to its employees are customarilyposted.(e) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent Union has taken to comply herewith.13 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."4 See fn. 13, surpa.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT recognize Teamsters Local Union No.688, affiliated with the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive collective-bargaining repre-sentative of any of our employees unless and until saidUnion has been certified as such representative by theNational Labor Relations Board.WE WILL NOT apply to any of our employees anyagreement, oral or written, with said Union.WE WILL NOT withhold or deduct from the wages ofany of our employees any moneys pursuant to thecheckoff provisions of any agreement, oral or written,that we may have had with said Union.WE WILL NOT contribute support to the Union in anyother manner.WE WILL NOT encourage membership in TeamstersLocal Union No. 688, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organiza-tion, by conditioning the hire or tenure of employmentor any term or condition of employment of any of ouremployees upon membership in, or dues payment to,any such labor organization except as authorized inSection 8(a)(3) of the National Labor Relations Act, asamended.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities, except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the National Labor Relations Act.WE WILL jointly and severally with Teamsters LocalUnion No. 688, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, reimburse our former and184 ST. LOUIS LABOR HEALTH INSTITUTEpresent employees for any dues assessments and feespaid to the Union by deductions from their wages orotherwise on and after January 8, 1976, together withinterest thereon at the rate of 6 percent per annum.ST. Louis LABOR HEALTHINSTITUTEAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT act as the exclusive bargainingrepresentative of any employees of St. Louis LaborHealth Institute unless and until we are certified assuch representative by the National Labor RelationsBoard.WE WILL NOT attempt to enforce or to apply toemployees of St. Louis Labor Health Institute anyagreement, oral or written, with the Institute.WE WILL NOT in any like or related manner restrainor coerce employees of St. Louis Labor Health Institutein the exercise of the rights guaranteed in Section 7 ofthe National Labor Relations Act, as amended.WE WILL jointly and severally with St. Louis LaborHealth Institute reimburse the Institute's former andpresent employees for all dues, assessments, and feespaid to us on and after January 8, 1976, together withinterest thereon at the rate of 6 percent per annum.TEAMSTERS LOCAL UNIONNo. 688, AFFILIATED WITHTHE INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA185